                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:20-CV-00138-FDW-DSC


 CARSTAR FRANCHISOR SPV LLC,                    )
                                                )
                  Plaintiff,                    )
                                                )
 v.                                             )
                                                )                   ORDER
 A.W. GOLDEN PONTIAC INC. et. al.,              )
                                                )
                                                )
                 Defendants.                    )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice [for

Dennis D. Leone]” (document #9) filed April 21, 2021. For the reasons set forth therein, the

Motion will be granted


       All counsel are advised that local counsel must sign all documents submitted to the Court

and as such are accountable for the substance of such submissions under Rule 11 of the Federal

Rules of Civil Procedure.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.


       SO ORDERED.
                                    Signed: April 21, 2021




      Case 3:20-cv-00138-FDW-DSC Document 10 Filed 04/21/21 Page 1 of 1
